DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is rendered indefinite because of the term “kinds”.  The term "kinds" in claim 5 is a relative term which renders the claim indefinite.  The term "kinds" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "kinds" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 6 is rendered indefinite because of the term “kind”.  The term "kind" in claim 5 is a relative term which renders the claim indefinite.  The term "kind" is not defined by the claim, the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Honma et al., U.S. Pre Grant Publication 2005/0150593.
	Regarding claim 1, example 1 [0115-0118] discloses plural continuous carbon fiber bundles 11 that were paralleled in a width of 100 mm with a PPS resin being melt-discharged from a melt blow die 15 using heated air blow with the air pressure being adjusted to scatter the discharged resin to form a prepreg.  Figure 4 shows that the carbon fiber bundles 11 are in planar form [sheet].  Figure 4 also shows that the carbon fiber bundles are conveyed continuously [see numeral 13 – spreading zone].  


    PNG
    media_image1.png
    306
    705
    media_image1.png
    Greyscale


	Regarding claim 2, paragraph 0117 discloses that the PPS resin is formed into a nowoven fabric form [fibrous form].

	Regarding claim 3, example 6 shows a thickness [height] of the thermoplastic resin at 1000 microns [1 mm].

	Regarding claim 4, paragraph 0061 discloses that the thermoplastic resin is coated on both sides of the reinforcing fiber bundle.  Figure 4 shows two heads 16.

    PNG
    media_image1.png
    306
    705
    media_image1.png
    Greyscale


	Regarding claim 5, paragraph 0025 discloses two or more resins can be used.

	Regarding claim 7, paragraph 0044 discloses resin impregnation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/494,824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both co-pending applications recite a method for producing a prepreg comprising discharging a molten resin by air flow and capturing the resin on a reinforcing fiber sheet conveyed continuously wherein the reinforced fiber sheet is conveyed substantially in the planar form [horizontal direction].  
	The claims in both co-pending applications recite that the reinforced fiber sheet are coated on both faces using two or more coating heads.
	The claims in both co-pending applications recite that the reinforced fiber sheet is coated with two or more kinds of resin using two or more coating heads.
	The claims in both co-pending applications recite that the reinforced fiber sheet is coated with and then impregnated with resin.
	The claims in both co-pending applications recite obtaining a prepreg and then curing the prepreg.
	The claims in both co-pending applications are not identical but obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.  Please note that U.S. Patent Application corresponds to U.S. Pre Grant Publication 2020/0276733,
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786